ACCEPTED
                                                                                   08-18-00134-CV
                           08-18-00134-CV                               EIGHTH COURT OF APPEALS
                                                                                  EL PASO, TEXAS
                                                                                  9/4/2018 3:22 PM
                                                                                 DENISE PACHECO
                                                                                            CLERK

                          COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                           EL PASO, TEXAS                         FILED IN
                                                           8th COURT OF APPEALS
                                                               EL PASO, TEXAS
                                                           9/4/2018 3:22:27 PM
              ORIGINAL PROCEEDING NO.           08-18-00134-CV DENISE PACHECO
                                                                   Clerk


                            In re:
      GILBERT MALOOLY, AND CHRIS MALOOLY, AS PERSONAL
    REPRESENTATIVE OF THE ESTATE OF GERALDINE MALOOLY,
     INTERVENORS, TERI FINNEGAN, LEE CHAGRA, JR., JOANNA
    KRANCHER, TINA CHAGRA, PLAINTIFFS/INTERVENOR, &
              LESLE C. KARAM, THIRD PARTY DEFENDANT

                                   Relators.


             Original Proceeding From Probate Court Number Two
              of El Paso County, Texas (No. 2012-CPR03934-A)
               The Honorable Eduardo Gamboa, Judge Presiding



       LESLIE C. KARAM’S TRAP 9.7 NOTICE OF ADOPTION BY
           REFERENCE OF THE PETITION FOR WRIT OF
                 MANDAMUS, FILED JULY 29, 2018



      Relator Leslie C. Karam, submits this TRAP 9.7 Notice of Adoption by

Reference of the Petition for Writ of Mandamus, Filed July 29, 2018, by Relators

Gilbert Malooly, and Chris Malooly, as Personal Representative of the Estate of

Geraldine Malooly, and shows as follows:



                                       1
       1.     On July 29, 2018, Relators Gilbert Malooly, and Chris Malooly, as

Personal Representative of the Estate of Geraldine Malooly, Intervenors in the suit

below, filed their Petition for Writ of Mandamus and requested the Court grant their

Petition and issue a writ of mandamus requiring Respondent, the Honorable Eduardo

Gamboa, to withdraw and vacate his Order granting supplemental requests for partial

distribution made by Real Party in Interest James Kirby Read, as Successor

Permanent Dependent Administrator For the Estate of Edward Abraham, Deceased;

and to follow existing law and procedures in determining the merits of the Successor

Dependent Administrator’s Supplemental Request for a Partial Distribution; and that

the Court grant Relators’ emergency motion for temporary relief and award Relators

all such other relief to which they are justly entitled.

       2.     On July 30, 2018, the Court entered an order granting Relators’ motion

to stay and ordered that the stay will remain in effect pending resolution of this

original proceeding or further order of the Court.

       3.     On July 31, 2018, the Court requested a response from the Real

Party(ies) in Interest be filed on or before August 30, 2018.

       4.     Texas Rule of Appellate Procedure 9.7 provides “[a]ny party may join

in or adopt by reference all or any part of a brief, petition, response, motion, or other

document filed in an appellate court by another party in the same case.” See Tex. R.

                                             2
App. P. 9.7. Leslie C. Karam is a Third Party Defendant in the suit below and so is

a party to this petition. See Tex. R. Civ. P. 52.2 (“A person whose interest would be

directly affected by the relief sought is a real party in interest and a party to the

case.”).

       5.    Texas Rule of Appellate Procedure 52.2 further provides “[t]he party

seeking the relief [in an original appellate proceeding seeking mandamus relief] is

the relator. In original proceedings other than habeas corpus, the person against

whom relief is sought – whether a judge, court, tribunal, officer, or other person – is

the respondent. A person whose interest would be directly affected by the relief

sought is a real party in interest and a party to the case.” See Tex. R. App. P. 52.2.

       6.    For purposes of the issues presented in the Petition for Writ of

Mandamus, the interests of Leslie C. Karam, Third Party Defendant in the suit below

are the same as those of Relators Gilbert Malooly, and Chris Malooly, as Personal

Representative of the Estate of Geraldine Malooly, Intervenors in the suit below, and

Teri   Finnegan, Lee      Chagra,    Jr.,   Joanna    Krancher    and    Tina Chagra,

Plaintiffs/Intervenor in the suit below. Pursuant to TRAP 9.7, (now) Relator Leslie C.

Karam hereby joins in and adopts by reference the Petition for Writ of Mandamus

filed July 29, 2018, and seek the same relief from the Court as set forth in the Petition

for Writ of Mandamus filed July 29, 2018.

                                            3
Respectfully submitted,

LAW OFFICE OF JEROME M. KARAM

Jerome M. Karam
308 W. Parkwood, Suite 104A
Friendswood, Texas 77546
(832) 282-8451 – phone
Attorney for Relator Leslie C. Karam,
Third Party Defendant

 /s/ Jerome M. Karam
JEROME M. KARAM
State Bar No. 110497300




        4
            CERTIFICATE OF COMPLIANCE WITH RULE 9.4

1.    This notice complies with the type-volume limitations of Rule 9.4 of the Texas
      Rules of Appellate Procedure, because this response contains 955 words,
      including parts of the notice exempted under TRAP 9.4(i)(1).

2.    This notice complies with the typeface requirements of the Texas Rules of
      Civil and Appellate Procedure because this response has been prepared in a
      proportionally spaced typeface using Word Times New Roman, 14 point font
      (footnotes in 12 point font).


                                        /s/ Jerome M. Karam
                                       JEROME M. KARAM
                                       Dated: September 4, 2018


                         CERTIFICATE OF SERVICE

      I hereby certify that on this 4th day of September, 2018, a true and correct
copy of the foregoing was served by e-service and/or e-mail in accordance with the
Texas Rules of Appellate Procedure to the following:

Honorable Eduardo Gamboa
Probate Court Number Two, El Paso County, Texas
El Paso County Courthouse
500 E. San Antonio, Room 500
El Paso, Texas 79901
(915) 546-8183 – phone
(915) 875-8530 – fax
Egamboa@epcounty.com
Respondent




                                         5
Mark C. Walker
mwalker@dickinson-wright.com
Mario Franke
mfranke@dickinson-wright.com
Dickinson Wright PLLC
221 N. Kansas St., Suite 2000
El Paso, Texas 79901
(915) 541-9322 – phone
(844) 670-6009 – fax
Attorneys for Relators Gilbert Malooly, and Chris Malooly, as Personal
Representative of the Estate of Geraldine Malooly, Intervenors

Sam J. Legate
samlegate@scherrlegate.com
Joseph G. Isaac
Jisaac@scherrlegate.com
Scherr Legate, PLLC
109 N. Oregon 12th Floor
El Paso, Texas 79901
(915) 544-0100 – phone
(915) 532-1759- fax
Attorneys for Relators Teri Finnegan Lee Chagra, JR.,
Joanna Krancher, and Tina Chagra

Darron Powell
xvdlp@yahoo.com
1517 Campbell
El Paso, Texas 79902
(915) 313-0081 – phone
(915)241-5194 – fax
Attorney for Real Party in Interest James Kirby Read,
as Permanent Dependent Administrator with Will and Codicil
Annexed For the Estate of Edward Abraham, Deceased, Defendant


                                /s/ Jerome M. Karam
                              JEROME M. KARAM

                                       6